                Case 3:18-cv-05458-RJB Document 62 Filed 03/22/21 Page 1 of 1




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    MICHAEL CRAIG OKLER,
                                                           Case No. C18-5458 RJB
7                             Plaintiff,
           v.                                              ORDER DISMISSING PLAINTIFF’S
8                                                          COMPLAINT
     MCC IMU PRISON, et al.,
9
                              Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge and the remaining record (no objections were

13   filed), does hereby find and ORDER:

14
          (1)      plaintiff has failed to comply with his obligation to prosecute his action
15
                   pursuant to Local Rule 41(b)(2);
16        (2)      the Court adopts the Report and Recommendation;

17        (3)      defendant’s motion to compel and motion for summary judgment are

18                 dismissed; and

          (4)      plaintiff’s complaint is dismissed without prejudice.
19
           Dated this 22nd day of March, 2021.
20

21

22
                                           A
                                           ROBERT J. BRYAN
23                                         United States District Judge

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
